
	
		II
		110th CONGRESS
		1st Session
		S. 1201
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 24, 2007
			Mr. Sanders (for
			 himself, Mr. Lieberman,
			 Mr. Leahy, and Mr. Feingold) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to reduce
		  emissions from electric powerplants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Power Act of
			 2007.
		2.Electric energy generation emission
			 reductions
			(a)In generalThe Clean Air
			 Act (42
			 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
				
					VIIElectric energy generation emission
				reductions
						
							Sec. 701. Findings.
							Sec. 702. Purposes.
							Sec. 703. Definitions.
							Sec. 704. Emission limitations.
							Sec. 705. Emission allowances.
							Sec. 706. Permitting and trading of emission
				  allowances.
							Sec. 707. Emission allowance
				  allocation.
							Sec. 708. Mercury emission limitations.
							Sec. 709. Other hazardous air pollutants.
							Sec. 710. Emission standards for affected units.
							Sec. 711. Low-carbon generation requirement.
							Sec. 712. Geological disposal of global warming
				  pollutants.
							Sec. 713. Energy efficiency performance standard.
							Sec. 714. Renewable portfolio standard.
							Sec. 715. Standards to account for biological sequestration of
				  carbon.
							Sec. 716. Effect of failure to promulgate
				  regulations.
							Sec. 717. Prohibitions.
							Sec. 718. Modernization of electric generation
				  facilities.
							Sec. 719. Condition for treatment of electric generation
				  facilities after 2020.
							Sec. 720. Paramount interest waiver.
							Sec. 721. Relationship to other law.
						
						701.FindingsCongress finds that—
							(1)public health and the environment continue
				to suffer as a result of pollution emitted by powerplants across the United
				States, despite the success of
				Public Law
				101–549 (commonly known as the Clean Air Act Amendments of 1990)
				(42 U.S.C.
				7401 et seq.) in reducing emissions;
							(2)according to the most reliable scientific
				knowledge, acid rain precursors must be significantly reduced for the
				ecosystems of the Northeast and Southeast to recover from the ecological harm
				caused by acid deposition;
							(3)because lakes and sediments across the
				United States are being contaminated by mercury emitted by powerplants, there
				is an increasing risk of mercury poisoning of aquatic habitats and
				fish-consuming human populations;
							(4)electricity generation accounts for
				approximately 40 percent of the total emissions in the United States of carbon
				dioxide, a major global warming pollutant causing global warming;
							(5)the cumulative impact of powerplant
				emissions on public and environmental health must be addressed swiftly by
				reducing those harmful emissions to levels that are less threatening;
							(6)1,803,000,000 metric tons of carbon dioxide
				equivalent were emitted during 1990;
							(7)(A)the atmosphere is a public resource;
				and
								(B)emission allowances, representing
				permission to use that resource for disposal of air pollution from electricity
				generation, should be allocated to promote public purposes, including—
									(i)protecting electricity consumers from
				adverse economic impacts;
									(ii)providing transition assistance to
				adversely affected employees, communities, and industries; and
									(iii)promoting clean energy resources and energy
				efficiency;
									(8)an array of technological options exist for
				use in reducing global warming pollution emissions, and significant reductions
				can be attained using a portfolio of options that will not adversely impact the
				economy;
							(9)the ingenuity of the people of the United
				States will allow the United States to become a leader in solving global
				warming; and
							(10)it should be a goal of the United States to
				achieve a reduction in global warming pollution emissions in the United
				States—
								(A)to ensure that the average global
				temperature does not increase by more than 3.6 degrees Fahrenheit (2 degrees
				Celsius); and
								(B)to ensure the achievement of an average
				global atmospheric concentration of global warming pollutants that does not
				exceed 450 parts per million in carbon dioxide equivalent.
								702.PurposesThe purposes of this title are—
							(1)to alleviate the environmental and public
				health damage caused by emissions of sulfur dioxide, nitrogen oxides, global
				warming pollutants, and mercury resulting from the combustion of fossil fuels
				in the generation of electric and thermal energy;
							(2)to reduce the annual national emissions
				from electric generation facilities to not more than—
								(A)for calendar years 2010 through
				2012—
									(i)2,250,000 tons of sulfur dioxide;
				and
									(ii)1,510,000 tons of nitrogen oxides;
				and
									(B)for calendar year 2013 and each calendar
				year thereafter—
									(i)1,300,000 tons of sulfur dioxide;
				and
									(ii)900,000 tons of nitrogen oxides;
									(3)(A)to reduce, by December 31, 2012, the annual
				national emissions of mercury from electric generation facilities to not more
				than 5 tons; and
								(B)to
				the maximum extent practicable, to achieve a facility-specific reduction in
				emissions of mercury of more than 90 percent;
								(4)beginning in calendar year 2010, to reduce
				each calendar year the annual national emissions of global warming pollutants
				from electric generation facilities to achieve a reduction in emissions of
				global warming pollutants equal to—
								(A)by December 31, 2011, not more than
				2,300,000,000 metric tons of carbon dioxide equivalent;
								(B)by December 31, 2015, not more than
				2,100,000,000 metric tons of carbon dioxide equivalent;
								(C)by December 31, 2020, not more than
				1,803,000,000 metric tons of carbon dioxide equivalent; and
								(D)by December 31, 2025, not more than
				1,500,000,000 metric tons of carbon dioxide equivalent;
								(5)to effectuate the reductions described in
				paragraphs (2) through (4) by—
								(A)requiring electric generation facilities to
				comply with specified emission limitations by specified deadlines; and
								(B)allowing electric generation facilities to
				meet the emission limitations (other than the emission limitation for mercury)
				through an alternative method of compliance consisting of an emission allowance
				and transfer system;
								(6)to reduce, by December 31, 2050, emissions
				from power plants of global warming pollutants that cause global warming to
				facilitate the achievement of an economy-wide reduction, consistent with the
				goal of stabilization of worldwide atmospheric concentrations of global warming
				pollutants at 450 parts per million carbon dioxide equivalent; and
							(7)to encourage energy conservation, use of
				renewable and clean alternative technologies, and pollution prevention as
				long-range strategies, consistent with this title, for reducing air pollution
				and other adverse impacts of energy generation and use.
							703.DefinitionsIn this title:
							(1)AcademyThe term Academy means the
				National Academy of Sciences.
							(2)Carbon dioxide equivalentThe term carbon dioxide
				equivalent means, for each global warming pollutant, the quantity of the
				global warming pollutant that makes the same contribution to global warming as
				1 metric ton of carbon dioxide, as determined by the Administrator, taking into
				consideration the report described in section 705(d)(1).
							(3)Covered pollutantThe term covered pollutant
				means—
								(A)sulfur dioxide;
								(B)any nitrogen oxide;
								(C)mercury; and
								(D)any global warming pollutant.
								(4)Electric generation facilityThe term electric generation
				facility means an electric or thermal electricity generating unit, a
				combination of such units, or a combination of 1 or more such units and 1 or
				more combustion devices, that—
								(A)has a nameplate capacity of 25 megawatts or
				more (or the equivalent in thermal energy generation, determined in accordance
				with a methodology developed by the Administrator);
								(B)generates electric energy, for sale,
				through combustion of fossil fuel; and
								(C)emits a covered pollutant into the
				atmosphere.
								(5)Electricity intensive productThe term electricity intensive
				product means a product with respect to which the cost of electricity
				consumed in the production of the product represents more than 5 percent of the
				value of the product.
							(6)Emission allowanceThe term emission allowance
				means a limited authorization to emit in accordance with this title—
								(A)1 ton of sulfur dioxide;
								(B)1 ton of nitrogen oxides; or
								(C)1 ton of global warming pollutant.
								(7)Energy efficiency projectThe term energy efficiency
				project means any specific action (other than ownership or operation of
				an energy efficient building) commenced after the date of enactment of this
				title—
								(A)at a facility (other than an electric
				generation facility), that verifiably reduces the annual electricity or natural
				gas consumption per unit output of the facility, as compared with the annual
				electricity or natural gas consumption per unit output that would be expected
				in the absence of an allocation of emission allowances (as determined by the
				Administrator); or
								(B)by an entity that is primarily engaged in
				the transmission and distribution of electricity, that significantly improves
				the efficiency of that type of entity, as compared with standards for
				efficiency developed by the Administrator, in consultation with the Secretary
				of Energy, after the date of enactment of this title.
								(8)Energy efficient buildingThe term energy efficient
				building means a residential building or commercial building completed
				after the date of enactment of this title for which the projected lifetime
				consumption of electricity or natural gas for heating, cooling, and ventilation
				is at least 30 percent less than the lifetime consumption of a typical new
				residential building or commercial building, as determined by the Administrator
				(in consultation with the Secretary of Energy)—
								(A)on a State or regional basis; and
								(B)taking into consideration—
									(i)applicable building codes; and
									(ii)consumption levels achieved in practice by
				new residential buildings or commercial buildings in the absence of an
				allocation of emission allowances.
									(9)Energy efficient productThe term energy efficient
				product means a product manufactured after the date of enactment of this
				title that has an expected lifetime electricity or natural gas consumption
				that—
								(A)is less than the average lifetime
				electricity or natural gas consumption for that type of product; and
								(B)does not exceed the lesser of—
									(i)the maximum energy consumption that
				qualifies for the applicable Energy Star label for that type of product;
				or
									(ii)the average energy consumption of the most
				efficient 25 percent of that type of product manufactured in the same
				year.
									(10)FacilityThe term facility means any
				building, structure, or installation that is located—
								(A)on 1 or more contiguous or adjacent
				properties under the common control of at least 1 person; and
								(B)in the United States.
								(11)Global warming pollutantThe term global warming
				pollutant means—
								(A)carbon dioxide;
								(B)methane;
								(C)nitrous oxide;
								(D)hydrofluorocarbons;
								(E)perfluorocarbons;
								(F)sulfur hexafluoride; and
								(G)any other anthropogenically-emitted gas
				that the Administrator, after notice and comment, determines to contribute to
				global warming.
								(12)Global warming pollutionThe term global warming
				pollution means any combination of 1 or more global warming pollutants
				emitted into the ambient air or atmosphere.
							(13)LifetimeThe term lifetime
				means—
								(A)in the case of a residential building that
				is an energy efficient building, 30 years;
								(B)in the case of a commercial building that
				is an energy efficient building, 15 years; and
								(C)in the case of an energy efficient product,
				a period determined by the Administrator to be the average life of that type of
				energy efficient product.
								(14)MercuryThe term mercury includes any
				mercury compound.
							(15)NAS reportThe term NAS report means a
				report completed by the Academy under subsection (d)(1) or (e)(2) of section
				705.
							(16)Nonwestern regionThe term nonwestern region
				means the area of the States that is not included in the western region.
							(17)Renewable electricity generating
				unitThe term renewable
				electricity generating unit means a unit that—
								(A)has been in operation for 10 years or less;
				and
								(B)generates electric energy by means
				of—
									(i)wind;
									(ii)biomass;
									(iii)landfill gas;
									(iv)a geothermal, solar thermal, or
				photovoltaic source; or
									(v)a fuel cell operating on fuel derived from
				a renewable source of energy.
									(18)Small electric generation
				facilityThe term small
				electric generation facility means an electric or thermal electricity
				generating unit, or combination of units, that—
								(A)has a nameplate capacity of less than 25
				megawatts (or the equivalent in thermal energy generation, determined in
				accordance with a methodology developed by the Administrator);
								(B)generates electric energy, for sale,
				through combustion of fossil fuel; and
								(C)emits a covered pollutant into the
				atmosphere.
								(19)Western
				regionThe term western
				region means the area comprising the States of Arizona, California,
				Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and
				Wyoming.
							704.Condition for treatment of electric
				generation facilities after 2020If, by December 31, 2012, Congress does not
				enact, and the President does not sign, an Act affecting at least 85 percent of
				manmade sources of global warming pollution in the United States designed to
				reduce, on an economy-wide basis, the quantity of global warming pollutants
				emitted from those sources, the emissions limitations for electric generation
				facilities shall be successively decreased by at least 3 percent below the
				limitations required by this title for the preceding calendar year—
							(1)for each of calendar years 2026 through
				2050;
							(2)until, as determined by the Administrator,
				the purpose described in section 702(6) is achieved; or
							(3)until Congress enacts, and the President
				signs, such an Act.
							705.Emission limitations
							(a)In generalSubject to subsections (b) through (e), the
				Administrator shall promulgate regulations to ensure that the total annual
				emissions of covered pollutants from all electric generation facilities located
				in all States does not exceed—
								(1)in the case of sulfur dioxide—
									(A)in the western region—
										(i)for calendar years 2010 through 2012,
				274,500 tons; and
										(ii)for calendar year 2013 and each calendar
				year thereafter, 158,600 tons; and
										(B)in the nonwestern region—
										(i)for calendar years 2010 through 2012,
				1,975,500 tons; and
										(ii)for calendar year 2013 and each calendar
				year thereafter, 1,141,400 tons;
										(2)in the case of nitrogen oxides—
									(A)for calendar years 2010 through 2012,
				1,510,000 tons; and
									(B)for calendar year 2013 and each calendar
				year thereafter, 900,000 tons;
									(3)in the case of global warming pollutants,
				beginning in calendar year 2010, a quantity to be reduced each calendar year to
				achieve a reduction in emissions of global warming pollutants equal to—
									(A)by December 31, 2011, not more than
				2,300,000,000 metric tons of carbon dioxide equivalent;
									(B)by December 31, 2015, not more than
				2,100,000,000 metric tons of carbon dioxide equivalent;
									(C)by December 31, 2020, not more than
				1,803,000,000 metric tons of carbon dioxide equivalent; and
									(D)by December 31, 2025, not more than
				1,500,000,000 metric tons of carbon dioxide equivalent; and
									(4)in the case of mercury, by December 31,
				2012, and during each calendar year thereafter, the lower of, as
				applicable—
									(A)5 tons; and
									(B)to the maximum extent practicable, with
				respect to an electric generation facility, a quantity of mercury emissions
				that represents more than a 90-percent reduction of emissions of mercury by the
				electric generation facility, as compared to the average emissions of mercury
				during calendar years 2009 through 2011.
									(b)Excess emissions based on unused
				allowancesThe regulations
				promulgated under subsection (a) shall authorize emissions of covered
				pollutants in excess of the national emission limitations established under
				that subsection for a calendar year to the extent that the number of tons of
				the excess emissions is less than or equal to the number of emission allowances
				that are—
								(1)used in the calendar year; but
								(2)allocated for any preceding calendar year
				under section 708.
								(c)ReductionsFor calendar year 2010 and each calendar
				year thereafter, the quantity of emissions specified for each covered pollutant
				in subsection (a) shall be reduced by the sum of—
								(1)the number of tons of the covered pollutant
				that were emitted by small electric generation facilities in the second
				preceding calendar year; and
								(2)any number of tons of reductions in
				emissions of the covered pollutant required under section 706(h).
								(d)Accelerated global warming pollution
				emissions limitations
								(1)Academy report on global change
				events
									(A)In generalThe Administrator shall offer to enter into
				a contract with the Academy under which the Academy, not later than 2 years
				after the date of enactment of this title, and every 3 years thereafter, shall
				submit to Congress and the Administrator a report that describes whether any
				event described in subparagraph (B)—
										(i)has occurred or is more likely than not to
				occur in the foreseeable future; and
										(ii)in the judgment of the Academy, is the
				result of anthropogenic climate change.
										(B)EventsThe events referred to in subparagraph (A)
				are—
										(i)the exceedance of an atmospheric
				concentration of global warming pollutants of 450 parts per million in carbon
				dioxide equivalent; and
										(ii)an increase of global average temperatures
				in excess of 3.6 degrees Fahrenheit (2 degrees Celsius) above the preindustrial
				average.
										(2)Acceleration of limitationsIf a NAS report determines that an event
				described in paragraph (1)(B) has occurred, or is more likely than not to occur
				in the foreseeable future, not later than 2 years after the date of completion
				of the NAS report, the Administrator, after an opportunity for notice and
				public comment and taking into consideration the new information contained in
				the NAS report, may—
									(A)adjust any global warming pollution
				emissions limitation under this section; and
									(B)promulgate such regulations as the
				Administrator determines to be necessary—
										(i)to reduce the aggregate net levels of
				global warming pollution emissions from the United States on an accelerated
				schedule; and
										(ii)to minimize the effects of rapid climate
				change and otherwise achieve the purposes of this title.
										(e)Report on achievement of global warming
				pollution emissions limitations
								(1)Definition of technologically
				infeasibleIn this
				subsection, the term technologically infeasible, with respect to
				compliance with a standard or requirement under this subsection, means that
				adequate technology or infrastructure does not exist, or is not reasonably
				anticipated to exist, within a sufficient time to permit compliance with the
				standard or requirement.
								(2)Technology reportsThe Administrator shall offer to enter into
				a contract with the Academy under which the Academy, not later than 2 years
				after the date of enactment of this title and every 3 years thereafter, shall
				submit to Congress and the Administrator a report that analyzes—
									(A)the status of current global warming
				pollution emission reduction technologies, including—
										(i)technologies for capture and disposal of
				global warming pollutants;
										(ii)efficiency improvement technologies;
										(iii)zero-global-warming-pollution-emitting
				energy technologies; and
										(iv)above- and below-ground biological
				sequestration technologies;
										(B)whether any requirement under this title
				(including regulations promulgated pursuant to this title) requires a level of
				emission control or reduction that, based on available or expected technology,
				will be technologically infeasible at the time at which the requirement becomes
				effective;
									(C)the projected date on which any technology
				determined to be technologically infeasible will become technologically
				feasible;
									(D)whether any technology determined to be
				technologically infeasible cannot reasonably be expected to become
				technologically feasible before January 1, 2050; and
									(E)the costs of available alternative global
				warming pollution emission reduction strategies that could be used or pursued
				in lieu of any technology that is determined to be technologically
				infeasible.
									(3)ConclusionIf a NAS report concludes that a global
				warming pollution emissions limitation required by this section cannot be
				achieved because the limitation is technologically infeasible, the
				Administrator shall submit to Congress a notification of that
				conclusion.
								(4)Evaluation of certain purposeNot later than December 31, 2037, the
				Administrator shall offer to enter into a contract with the Academy under
				which, not later than December 31, 2039, the Academy shall prepare and submit
				to Congress and the Administrator a report on the appropriateness of the
				purpose described in section 702(6), taking into consideration—
									(A)information that was not available as of
				the date of enactment of this title; and
									(B)events that have occurred since that date
				relating to—
										(i)climate change;
										(ii)climate change technologies; and
										(iii)national and international climate change
				commitments.
										706.Emission allowances
							(a)Creation and allocation
								(1)In generalSubject to paragraphs (2) and (3), there
				are created, and the Administrator shall allocate in accordance with section
				708, emission allowances as follows:
									(A)In the case of sulfur dioxide—
										(i)in the western region—
											(I)for calendar years 2010 through 2012,
				emission allowances for 274,500 tons; and
											(II)for calendar year 2013 and each calendar
				year thereafter, emission allowances for 158,600 tons; and
											(ii)in the nonwestern region—
											(I)for calendar years 2010 through 2012,
				emission allowances for 1,975,500 tons; and
											(II)for calendar year 2013 and each calendar
				year thereafter, emission allowances for 1,141,400 tons.
											(B)In the case of nitrogen oxides—
										(i)for calendar years 2010 through 2012,
				emission allowances for 1,510,000 tons; and
										(ii)for calendar year 2013 and each calendar
				year thereafter, emission allowances for 900,000 tons.
										(C)In the case of global warming pollutants,
				beginning in calendar year 2010, a quantity of emission allowances to be
				reduced each calendar year to achieve a reduction in emissions of global
				warming pollutants equal to—
										(i)by December 31, 2011, not more than
				2,300,000,000 metric tons of carbon dioxide equivalent;
										(ii)by December 31, 2015, not more than
				2,100,000,000 metric tons of carbon dioxide equivalent;
										(iii)by December 31, 2020, not more than
				1,803,000,000 metric tons of carbon dioxide equivalent; and
										(iv)by December 31, 2025, not more than
				1,500,000,000 metric tons of carbon dioxide equivalent.
										(2)ReductionsFor calendar year 2010 and each calendar
				year thereafter, the number of emission allowances specified for each covered
				pollutant in paragraph (1) shall be reduced by a number equal to the sum
				of—
									(A)the number of tons of the covered pollutant
				that were emitted by small electric generation facilities in the second
				preceding calendar year; and
									(B)any number of tons of reductions in
				emissions of the covered pollutant required under subsection (h).
									(3)UpdatesOnce every 5 years, the Administrator
				shall—
									(A)review the formula by which the
				Administrator allocates allowances under this title; and
									(B)update that formula, as the Administrator
				determines to be necessary given the results of the review.
									(b)Nature of emission allowances
								(1)Not a property rightAn emission allowance allocated by the
				Administrator under subsection (a) is not a property right.
								(2)No limit on authority to terminate or
				limitNothing in this title
				or any other provision of law limits the authority of the United States to
				terminate or limit an emission allowance.
								(3)Tracking and transfer of emission
				allowances
									(A)In generalNot later than 1 year after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				establish an emission allowance tracking and transfer system for emission
				allowances of sulfur dioxide, nitrogen oxides, and global warming
				pollutants.
									(B)RequirementsThe emission allowance tracking and
				transfer system established under subparagraph (A) shall—
										(i)incorporate the requirements of subsections
				(b) and (d) of section 412 (except that written certification by the transferee
				shall not be necessary to effect a transfer); and
										(ii)permit any entity—
											(I)to buy, sell, or hold an emission
				allowance; and
											(II)to permanently retire an unused emission
				allowance.
											(C)Proceeds of transfersProceeds from the transfer of emission
				allowances by any person to which the emission allowances have been
				allocated—
										(i)shall not constitute funds of the United
				States; and
										(ii)shall not be available to meet any
				obligations of the United States.
										(c)Identification and use
								(1)In generalEach emission allowance allocated by the
				Administrator shall bear a unique serial number, including—
									(A)an identifier of the covered pollutant to
				which the emission allowance pertains; and
									(B)the first calendar year for which the
				allowance may be used.
									(2)Sulfur dioxide emission
				allowancesIn the case of
				sulfur dioxide emission allowances, the Administrator shall ensure that the
				emission allowances allocated to electric generation facilities in the western
				region are distinguishable from emission allowances allocated to electric
				generation facilities in the nonwestern region.
								(3)Year of useEach emission allowance may be used in the
				calendar year for which the emission allowance is allocated or in any
				subsequent calendar year.
								(d)Annual submission of emission
				allowances
								(1)In generalOn or before April 1, 2011, and April 1 of
				each year thereafter, the owner or operator of each electric generation
				facility shall submit to the Administrator 1 emission allowance for the
				applicable covered pollutant (other than mercury) for each ton of sulfur
				dioxide, nitrogen oxides, or global warming pollutants emitted by the electric
				generation facility during the preceding calendar year.
								(2)Special rule for ozone exceedances
									(A)Identification of facilities contributing
				to nonattainmentNot later
				than December 31, 2009, and the end of each 3-year period thereafter, each
				State, consistent with the obligations of the State under section 110(a)(2)(D),
				shall identify the electric generation facilities in the State and in other
				States that are significantly contributing (as determined based on guidance
				issued by the Administrator) to nonattainment of the national ambient air
				quality standard for ozone in the State.
									(B)Submission of additional
				allowancesIn calendar year
				2010 and each calendar year thereafter, on petition from a State or a person
				demonstrating that the control measures in effect at an electric generation
				facility that is identified under subparagraph (A) as significantly
				contributing to nonattainment of the national ambient air quality standard for
				ozone in a State during the preceding calendar year are inadequate to prevent
				the significant contribution described in subparagraph (A), the Administrator,
				if the Administrator determines that the electric generation facility is
				inadequately controlled for nitrogen oxides, may require that the electric
				generation facility submit 3 nitrogen oxide emission allowances for each ton of
				nitrogen oxides emitted by the electric generation facility during any period
				of an exceedance of the national ambient air quality standard for ozone in the
				State during the preceding calendar year.
									(3)Regional limitations for sulfur
				dioxideThe Administrator
				shall not allow—
									(A)the use of sulfur dioxide emission
				allowances allocated for the western region to meet the obligations under this
				subsection of electric generation facilities in the nonwestern region;
				or
									(B)the use of sulfur dioxide emission
				allowances allocated for the nonwestern region to meet the obligations under
				this subsection of electric generation facilities in the western region.
									(e)Emission verification, monitoring, and
				recordkeeping
								(1)In generalThe Administrator shall ensure that Federal
				regulations, in combination with any applicable State regulations, are adequate
				to verify, monitor, and document emissions of covered pollutants from electric
				generation facilities.
								(2)Inventory of emissions from small electric
				generation facilitiesOn or
				before July 1, 2008, the Administrator, in cooperation with State agencies,
				shall complete, and on an annual basis update, a comprehensive inventory of
				emissions of sulfur dioxide, nitrogen oxides, global warming pollutants, and
				particulate matter from small electric generation facilities.
								(3)Monitoring information
									(A)In generalNot later than 180 days after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				require each electric generation facility to submit to the
				Administrator—
										(i)not later than April 1 of each year,
				verifiable information on covered pollutants emitted by the electric generation
				facility in the preceding calendar year, expressed in—
											(I)tons of covered pollutants; and
											(II)tons of covered pollutants per megawatt
				hour of energy (or the equivalent thermal energy) generated; and
											(ii)as part of the first submission under
				clause (i), verifiable information on covered pollutants emitted by the
				electric generation facility in each of calendar years 2002 through 2006 if the
				electric generation facility was required to report that information in those
				calendar years.
										(B)Source of informationInformation submitted under subparagraph
				(A) shall be obtained using a continuous emission monitoring system (as defined
				in section 402).
									(C)Availability to the publicThe information described in subparagraph
				(A) shall be made available to the public—
										(i)in the case of the first year in which the
				information is required to be submitted under that subparagraph, not later than
				18 months after the date of enactment of this title; and
										(ii)in the case of each year thereafter, not
				later than April 1 of the year.
										(4)Ambient air quality monitoring for sulfur
				dioxide and hazardous air pollutants
									(A)In generalBeginning January 1, 2008, each coal-fired
				electric generation facility with an aggregate generating capacity of 50
				megawatts or more shall, in accordance with guidelines issued by the
				Administrator, commence ambient air quality monitoring within a 30-mile radius
				of the coal-fired electric generation facility for the purpose of measuring
				maximum concentrations of sulfur dioxide and hazardous air pollutants emitted
				by the coal-fired electric generation facility.
									(B)Location of monitoring pointsMonitoring under subparagraph (A) shall
				include monitoring at not fewer than 2 points—
										(i)that are at ground level and within 3 miles
				of the coal-fired electric generation facility;
										(ii)at which the concentration of pollutants
				being monitored is expected to be the greatest; and
										(iii)at which the monitoring shall be the most
				frequent.
										(C)Frequency of monitoring of sulfur
				dioxideMonitoring of sulfur
				dioxide under subparagraph (A) shall be carried out on a continuous basis and
				averaged over 5-minute periods.
									(D)Availability to the publicThe results of the monitoring under
				subparagraph (A) shall be made available to the public.
									(f)Excess emission penalty
								(1)In generalSubject to paragraph (2), section 411 shall
				be applicable to an owner or operator of an electric generation
				facility.
								(2)Calculation of penalty
									(A)In generalExcept as provided in subparagraph (B), the
				penalty for failure to submit emission allowances for covered pollutants as
				required under subsection (d) shall be equal to 3 times the product obtained by
				multiplying—
										(i)as applicable—
											(I)the number of tons emitted in excess of the
				emission limitation requirement applicable to the electric generation facility;
				or
											(II)the number of emission allowances that the
				owner or operator failed to submit; and
											(ii)the average annual market price of emission
				allowances (as determined by the Administrator).
										(B)MercuryIn the case of mercury, the penalty shall
				be equal to 3 times the product obtained by multiplying—
										(i)the number of grams emitted in excess of
				the emission limitation requirement for mercury applicable to the electric
				generation facility; and
										(ii)the average cost of mercury controls at
				electricity generating units that have a nameplate capacity of 25 megawatts or
				more in all States (as determined by the Administrator).
										(g)Significant adverse local impacts
								(1)In generalIf the Administrator determines that
				emissions of an electric generation facility may reasonably be anticipated to
				cause or contribute to a significant adverse impact on an area (including
				endangerment of public health, contribution to acid deposition in a sensitive
				receptor area, and other degradation of the environment), the Administrator
				shall limit the emissions of the electric generation facility as necessary to
				avoid that impact.
								(2)ViolationNotwithstanding the availability of
				emission allowances, it shall be a violation of this Act for any electric
				generation facility to exceed any limitation on emissions established under
				paragraph (1).
								(h)Additional reductions
								(1)Protection of public health or welfare or
				the environmentIf the
				Administrator determines that the emission levels necessary to achieve the
				national emission limitations established under section 705 are not reasonably
				anticipated to protect public health or welfare or the environment (including
				protection of children, pregnant women, minority or low-income communities, and
				other sensitive populations), the Administrator may require reductions in
				emissions from electric generation facilities in addition to the reductions
				required under the other provisions of this title.
								(2)Emission allowance trading
									(A)Studies
										(i)In generalIn 2015 and at the end of each 3-year
				period thereafter, the Administrator shall complete a study of the impacts of
				the emission allowance trading authorized under this title.
										(ii)Required assessmentThe study shall include an assessment of
				ambient air quality in areas surrounding electric generation facilities that
				participate in emission allowance trading, including a comparison
				between—
											(I)the ambient air quality in those areas;
				and
											(II)the national average ambient air
				quality.
											(B)Limitation on emissionsIf the Administrator determines, based on
				the results of a study under subparagraph (A), that adverse local impacts
				result from emission allowance trading, the Administrator may require
				reductions in emissions from electric generation facilities in addition to the
				reductions required under the other provisions of this title.
									(i)Use of certain other emission
				allowances
								(1)In generalSubject to paragraph (2), emission
				allowances or other emission trading instruments created under title I or IV
				for sulfur dioxide or nitrogen oxides shall not be valid for submission under
				subsection (d).
								(2)Emission allowances placed in
				reserve
									(A)In generalAn emission allowance described in
				paragraph (1) that was placed in reserve under section 404(a)(2) or 405 or
				through regulations implementing controls on nitrogen oxides, because an
				affected unit emitted fewer tons of sulfur dioxide or nitrogen oxides than were
				permitted under an emission limitation imposed under title I or IV before the
				date of enactment of this title, shall be valid for submission under subsection
				(d).
									(B)Emission allowances resulting from
				achievement of new source performance standardsIf an emission allowance described in
				subparagraph (A) was created and placed in reserve during the period of 2001
				through 2009 by the owner or operator of an electric generation facility
				through the application of pollution control technology that resulted in the
				achievement and maintenance by the electric generation facility of the
				applicable standards of performance required of new sources under section 111,
				the emission allowance shall be valid for submission under subsection
				(d).
									707.Permitting and trading of emission
				allowancesNot later than 1
				year after the date of enactment of this title, the Administrator shall
				promulgate regulations to establish a permitting and emission allowance trading
				compliance program to implement the limitations on emissions of covered
				pollutants from electric generation facilities established under section
				705.
						708.Emission allowance allocation
							(a)Sulfur dioxide and nitrogen oxides
								(1)Initial allocationsFor calendar years 2010 through 2012, the
				Administrator shall allocate emission allowances for sulfur dioxide and
				nitrogen oxides, consistent with applicable law (including regulations).
								(2)Subsequent allocations
									(A)In generalFor calendar year 2013 and each calendar
				year thereafter, the Administrator shall allocate emission allowances for
				sulfur dioxide and nitrogen oxides as the Administrator determines to be
				appropriate in accordance with subparagraphs (B) and (C).
									(B)Allocation factorsIn allocating emission allowances for
				sulfur dioxide and nitrogen oxides under subparagraph (A), the Administrator,
				in consultation with the Secretary of Commerce, shall take into consideration
				the factors described in subsection (c)(1).
									(b)Global warming pollutants
								(1)In generalFor calendar year 2010, the Administrator
				shall transfer to each trustee appointed pursuant to paragraph (4)(A) for
				auction not less than 50 percent of the quantity of emission allowances
				available for allocation for global warming pollutants for the calendar year
				for the purposes described in paragraph (4).
								(2)Increase in quantityFor calendar year 2011 and each calendar
				year thereafter, taking into consideration the factors described in paragraph
				(3), the Administrator shall successively increase the quantity of emission
				allowances transferred to trustees for auction under paragraph (1) until, by
				not later than 15 years after the date of enactment of this title, 100 percent
				of emission allowances available for allocation for global warming pollutants
				for a calendar year are available for auction.
								(3)Allocation factorsIn transferring emission allowances to
				trustees for auction under paragraph (1), the Administrator, in consultation
				with the Secretary of Commerce, shall take into consideration the factors
				described in subsection (c)(1).
								(4)RequirementsRegulations promulgated to carry out this
				subsection may provide for, as the Administrator determines to be necessary,
				the appointment of 1 or more trustees—
									(A)(i)to receive emission allowances for the
				benefit of households, communities, and other entities;
										(ii)to sell the emission allowances at fair
				market value; and
										(iii)to distribute the proceeds of any sale of
				emission allowances to the appropriate beneficiaries; or
										(B)to allocate emission allowances, in
				accordance with applicable regulations, to—
										(i)communities, individuals, and companies
				that have experienced disproportionate adverse impacts as a result of—
											(I)the transition to a lower carbon-emitting
				economy; or
											(II)global warming;
											(ii)owners and operators of highly
				energy-efficient buildings, including—
											(I)residential users;
											(II)producers of highly energy-efficient
				products; and
											(III)entities that carry out energy-efficiency
				improvement projects that result in consumer-side reductions in electricity
				use;
											(iii)entities that will use the emission
				allowances for the purpose of carrying out geological sequestration of carbon
				dioxide produced by an anthropogenic global warming pollution emission source
				in accordance with requirements established by the Administrator;
										(iv)such individuals and entities as the
				Administrator determines to be appropriate, for use in carrying out projects to
				reduce net carbon dioxide emissions through above-ground and below-ground
				biological carbon dioxide sequestration (including sequestration in forests,
				forest soils, agricultural soils, rangeland, or grassland in the United
				States);
										(v)such individuals and entities (including
				fish and wildlife agencies) as the Administrator determines to be appropriate,
				for use in carrying out projects to protect and restore ecosystems (including
				fish and wildlife) affected by climate change; and
										(vi)manufacturers producing consumer products
				that result in substantially reduced global warming pollution emissions, for
				use in funding rebates for purchasers of those products.
										(c)Administration
								(1)Allocation factorsBefore making any allocation or transfer of
				emission allowances under subsection (a) or (b), the Administrator, in
				consultation with the Secretary of Commerce, shall take into
				consideration—
									(A)the distributive effect of the allocations
				on household income and net worth of individuals;
									(B)the impact of the allocations on corporate
				income, taxes, and asset value;
									(C)the impact of the allocations on income
				levels and energy consumption of consumers;
									(D)the effects of the allocations with respect
				to economic efficiency;
									(E)the ability of electric generation
				facilities to pass through compliance costs to customers of the electric
				generation facilities;
									(F)the degree to which the quantity of
				allocations to the covered sectors should decrease over time; and
									(G)the need to maintain the international
				competitiveness of United States manufacturing and avoid the additional loss of
				United States manufacturing jobs.
									(2)Allocation recommendations and
				implementation
									(A)In generalNot later than 2 years after the date of
				enactment of this title, and before making any allocation or transfer of
				emission allowances under subsection (a) or (b), the Administrator shall submit
				a description of any determination of the Administrator relating to the
				allocation or transfer under that subsection to—
										(i)the Committees on Environment and Public
				Works and Commerce, Science, and Transportation of the Senate; and
										(ii)the Committees on Energy and Commerce and
				Science of the House of Representatives.
										(B)Treatment of determinationsA determination of the Administrator
				described in subparagraph (A), and any allocation or transfer of emission
				allowances made pursuant to such a determination, shall be—
										(i)considered to be a major rule (as defined
				in section 804 of title 5, United States Code); and
										(ii)subject to the requirements of chapter 8 of
				that title.
										(d)Ratepayer protection
								(1)DefinitionsIn this subsection:
									(A)Affected facilityThe term affected facility
				means an electric generation facility that uses a conventional coal
				technology.
									(B)Authorized rateThe term authorized rate means
				a rate charged for electricity generated by an affected facility that
				is—
										(i)authorized by an appropriate regulatory
				agency; and
										(ii)based on, or calculated to recover, the
				reasonable capital and operating costs of the generation.
										(C)Conventional coal technologyThe term conventional coal
				technology means a technology for the generation of electricity
				that—
										(i)involves the combustion of coal in a
				boiler; and
										(ii)does not provide for the capture or
				sequestration of carbon.
										(2)Protection
									(A)In generalSubject to paragraph (3) and except as
				provided in subparagraph (B), no owner or lessor of an affected facility who
				sells, at wholesale or retail, any electricity generated by the affected
				facility at an authorized rate shall recover through the authorized rate, in
				whole or in part, the cost of compliance with any Federal greenhouse gas
				reduction requirement relating to emissions from the affected facility.
									(B)ExceptionSubparagraph (A) shall not apply to an
				owner or lessor of an affected facility if the appropriate regulatory agency
				determines no feasible alternative exists to the use of conventional coal
				technology by the affected facility.
									(3)ApplicabilityParagraph (2)(A) shall apply to an owner or
				lessor described in that paragraph only if—
									(A)the affected facility enters operation
				after January 1, 2009; and
									(B)the cost of compliance described in
				paragraph (2) is incurred after the date of enactment of this title.
									709.Mercury emission limitations
							(a)In general
								(1)Regulations
									(A)In generalNot later than 1 year after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				establish emission limitations for mercury emissions by coal-fired electric
				generation facilities.
									(B)No exceedance of national
				limitationThe regulations
				shall ensure that the national limitation for mercury emissions from each
				coal-fired electric generation facility established under section 705(a)(4)(A)
				(and, to the maximum extent practicable, the goal described in section
				705(a)(4)(B)) is not exceeded.
									(C)Emission limitations for 2012 and
				thereafterIn carrying out
				subparagraph (A), for calendar year 2012 and each calendar year thereafter, the
				Administrator shall not—
										(i)subject to subsections (e) and (f) of
				section 112, establish limitations on emissions of mercury from coal-fired
				electric generation facilities that allow emissions in excess of 2.48 grams of
				mercury per 1000 megawatt hours; or
										(ii)differentiate between facilities that burn
				different types of coal.
										(2)Annual review and determination
									(A)In generalNot later than April 1 of each year, the
				Administrator shall—
										(i)review the total mercury emissions during
				the 2 preceding calendar years from electric generation facilities located in
				all States; and
										(ii)determine whether, during the 2 preceding
				calendar years, the total mercury emissions from facilities described in clause
				(i) exceeded the national limitation for mercury emissions established under
				section 705(a)(4)(A).
										(B)Exceedance of national
				limitationIf the
				Administrator determines under subparagraph (A)(ii) that, during the 2
				preceding calendar years, the total mercury emissions from facilities described
				in subparagraph (A)(i) exceeded the national limitation for mercury emissions
				established under section 705(a)(4)(A), the Administrator shall, not later than
				1 year after the date of the determination, revise the regulations promulgated
				under paragraph (1) to reduce the emission rates specified in the regulations
				as necessary to ensure that the national limitation for mercury emissions is
				not exceeded in any future year.
									(3)Compliance flexibility
									(A)In generalEach coal-fired electric generation
				facility subject to an emission limitation under this section shall be in
				compliance with that limitation if that limitation is greater than or equal to
				the quotient obtained by dividing—
										(i)the total mercury emissions of the
				coal-fired electric generation facility during each 30-day period; by
										(ii)the quantity of electricity generated by
				the coal-fired electric generation facility during that period.
										(B)More than 1 unit at a
				facilityIn any case in which
				more than 1 coal-fired electricity generating unit at a coal-fired electric
				generation facility subject to an emission limitation under this section was
				operated in 1999 under common ownership or control, compliance with the
				emission limitation may be determined by averaging the emission rates of all
				coal-fired electricity generating units at the electric generation facility
				during each 30-day period.
									(b)Prevention of re-release
								(1)RegulationsNot later than July 1, 2008, the
				Administrator shall promulgate regulations to ensure that any mercury captured
				or recovered by emission controls installed at an electric generation facility
				is not re-released into the environment.
								(2)Required elementsThe regulations shall require—
									(A)daily covers on all active waste disposal
				units, and permanent covers on all inactive waste disposal units, to prevent
				the release of mercury into the air;
									(B)monitoring of groundwater to ensure that
				mercury or mercury compounds do not migrate from the waste disposal
				unit;
									(C)waste disposal siting requirements and
				cleanup requirements to protect groundwater and surface water resources;
									(D)elimination of agricultural application of
				coal combustion wastes; and
									(E)appropriate limitations on mercury
				emissions from sources or processes that reprocess or use coal combustion
				waste, including manufacturers of wallboard and cement.
									(c)New affected unit limitationAn affected unit that enters operation on
				or after the date of enactment of this title shall achieve, on an annual
				average basis, a mercury emission rate of not more than 2.48 grams of mercury
				per 1,000 megawatt hours, regardless of the type of coal used at the affected
				unit.
							710.Other hazardous air pollutants
							(a)In generalNot later than January 1, 2008, the
				Administrator shall issue to owners and operators of coal-fired electric
				generation facilities requests for information under section 114 that are of
				sufficient scope to generate data sufficient to support issuance of standards
				under section 112(d) for hazardous air pollutants other than mercury emitted by
				coal-fired electric generation facilities.
							(b)Deadline for submission of requested
				informationThe Administrator
				shall require each recipient of a request for information described in
				subsection (a) to submit the requested data not later than 180 days after the
				date of the request.
							(c)Promulgation of emission
				standardsThe Administrator
				shall—
								(1)not later than January 1, 2008, propose
				emission standards under section 112(d) for hazardous air pollutants other than
				mercury; and
								(2)not later than January 1, 2009, promulgate
				emission standards under section 112(d) for hazardous air pollutants other than
				mercury.
								(d)Prohibition on excess
				emissionsIt shall be
				unlawful for an electric generation facility subject to standards for hazardous
				air pollutants other than mercury promulgated under subsection (c) to emit,
				after December 31, 2010, any such pollutant in excess of the standards.
							(e)Effect on other lawNothing in this section or section 709
				affects any requirement of subsection (e), (f)(2), or (n)(1)(A) of section 112,
				except that the emission limitations established by regulations promulgated
				under this section shall be deemed to represent the maximum achievable control
				technology for mercury emissions from electricity generating units under
				section 112(d).
							711.Emission standards for affected
				units
							(a)Definition of affected unitIn this subsection, the term affected
				unit means a unit that—
								(1)is designed and intended to provide
				electricity at a unit capacity factor of at least 60 percent; and
								(2)begins operation after December 31,
				2011.
								(b)Initial standard
								(1)In generalNot later than 2 years after the date of
				enactment of this title, the Administrator shall promulgate regulations
				requiring each affected unit to meet the standard described in paragraph
				(2).
								(2)StandardBeginning on December 31, 2015, an affected
				unit shall meet a global warming pollution emission standard that is not higher
				than the emission rate of a new combined cycle natural gas generating
				unit.
								(3)More stringent requirementsFor the period beginning on January 1 of
				the calendar year following the effective date of the regulations promulgated
				pursuant to paragraph (1) and ending on December 31, 2029, the Administrator
				may increase the stringency of the global warming pollution emission standard
				described in paragraph (2) with respect to affected units as the Administrator
				determines to be appropriate to ensure a reduction in the emission rate of
				global warming pollutants of at least 90 percent from each affected
				unit.
								(c)Final
				standardNot later than
				December 31, 2030, the Administrator shall require each unit that is designed
				and intended to provide electricity at a unit capacity factor of at least 60
				percent, regardless of the date on which the unit entered operation, to meet
				the applicable emission standard under subsection (b).
							(d)Adjustment of requirementsIf the Academy determines, pursuant to
				section 705(e), that a requirement of this section is or will be
				technologically infeasible at the time at which the requirement becomes
				effective, the Administrator, by regulation, may adjust or delay the effective
				date of the requirement as the Administrator determines to be necessary, taking
				into consideration the determination of the Academy.
							712.Low-carbon generation requirement
							(a)DefinitionsIn this section:
								(1)Base quantity of electricityThe term base quantity of
				electricity means the total quantity of electricity produced for sale by
				a covered generator during the calendar year immediately preceding a compliance
				year from—
									(A)coal;
									(B)petroleum coke;
									(C)lignite; or
									(D)any combination of the fuels described in
				subparagraphs (A) through (C).
									(2)Covered generatorThe term covered generator
				means an electric generation facility that—
									(A)has a rated capacity of 25 megawatts or
				more; and
									(B)has an annual fuel input at least 50
				percent of which is provided by—
										(i)coal;
										(ii)petroleum coke;
										(iii)lignite; or
										(iv)any combination of the fuels described in
				clauses (i) through (iii).
										(3)Low-carbon generationThe term low-carbon generation
				means electric energy generated from an electric generation facility at least
				50 percent of the annual fuel input of which, in any year—
									(A)is provided by—
										(i)coal;
										(ii)petroleum coke;
										(iii)lignite; or
										(iv)any combination of the fuels described in
				clauses (i) through (iii); and
										(B)results in an emission rate into the
				atmosphere of not more than 250 pounds of carbon dioxide per megawatt-hour
				(after adjustment for any carbon dioxide emitted from the electric generation
				facility that is geologically sequestered in a geological repository approved
				by the Administrator pursuant to section 713).
									(4)ProgramThe term program means the
				low-carbon generation credit trading program established under subsection
				(d)(1).
								(b)Requirement
								(1)Calendar years 2015 through
				2020Of the base quantity of
				electricity produced for sale by a covered generator for a calendar year, the
				covered generator shall provide a minimum percentage of that base quantity of
				electricity for the calendar year from low-carbon generation, as specified in
				the following table:
									
										
											
												Calendar year:Minimum annual percentage:
												
												20150.5
												
												20161.0
												
												20172.0
												
												20183.0
												
												20194.0
												
												20205.0
												
											
										
									
								(2)Calendar years 2021 through
				2025For each of calendar
				years 2021 through 2025, the Administrator may increase the minimum percentage
				of the base quantity of electricity from low-carbon generation described in
				paragraph (1) by not more than 2 percentage points from the preceding year, as
				the Administrator determines to be necessary to achieve the emission reduction
				goal described in section 705(a)(3).
								(3)Calendar years 2026 through
				2030For each of calendar
				years 2026 through 2030, the Administrator may increase the minimum percentage
				of the base quantity of electricity from low-carbon generation described in
				paragraph (1) by not more than 3 percentage points from the preceding year, as
				the Administrator determines to be necessary to achieve the emission reduction
				goal described in section 705(a)(3).
								(c)Means of complianceAn owner or operator of a covered generator
				shall comply with subsection (b) by—
								(1)generating electric energy using low-carbon
				generation;
								(2)purchasing electric energy generated by
				low-carbon generation;
								(3)purchasing low-carbon generation credits
				issued under the program; or
								(4)any combination of the actions described in
				paragraphs (1) through (3).
								(d)Low-carbon generation credit trading
				program
								(1)In generalNot later than January 1, 2008, the
				Administrator shall establish, by regulation, after notice and opportunity for
				comment, a low-carbon generation trading program to permit an owner or operator
				of a covered generator that does not generate or purchase enough electric
				energy from low-carbon generation to comply with subsection (b) to achieve that
				compliance by purchasing sufficient low-carbon generation credits.
								(2)RequirementsIn carrying out the program, the
				Administrator shall—
									(A)issue to producers of low-carbon
				generation, on a quarterly basis, a single low-carbon generation credit for
				each kilowatt hour of low-carbon generation sold during the preceding quarter;
				and
									(B)ensure that a kilowatt hour, including the
				associated low-carbon generation credit, shall be used only once for purposes
				of compliance with subsection (b).
									(e)EnforcementAn owner or operator of a covered generator
				that fails to comply with subsection (b) shall be subject to a civil penalty in
				an amount equal to the product obtained by multiplying—
								(1)the number of kilowatt-hours of electric
				energy sold to electric consumers in violation of subsection (b); and
								(2)the greater of—
									(A)2.5 cents (as adjusted under subsection
				(g)); or
									(B)200 percent of the average market value of
				those low-carbon generation credits during the year in which the violation
				occurred.
									(f)ExemptionThis section shall not apply, for any
				calendar year, to an owner or operator of a covered generator that sold less
				than 40,000 megawatt-hours of electric energy produced from covered generators
				during the preceding calendar year.
							(g)Inflation adjustmentNot later than December 31, 2008, and
				annually thereafter, the Administrator shall adjust the amount of the civil
				penalty for each kilowatt-hour calculated under subsection (e)(2) to reflect
				changes for the 12-month period ending on the preceding November 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor.
							(h)Technological infeasibilityIf the Academy determines, pursuant to
				section 705(e), that the schedule for compliance described in subsection (b) is
				or will be technologically infeasible for covered generators to meet, the
				Administrator, by regulation, may adjust the schedule as the Administrator
				determines to be necessary, taking into consideration the determination of the
				Academy.
							(i)Termination of authorityThis section and the authority provided by
				this section shall terminate on December 31, 2030.
							713.Geological disposal of global warming
				pollutants
							(a)Geological carbon dioxide disposal
				deployment projects
								(1)In generalThe Administrator shall establish a
				competitive grant program to provide grants to 5 entities for the deployment of
				projects to geologically dispose of carbon dioxide (referred to in this
				subsection as geological disposal deployment projects).
								(2)LocationEach geological disposal deployment project
				shall be conducted in a geologically distinct location in order to demonstrate
				the suitability of a variety of geological structures for carbon dioxide
				disposal.
								(3)ComponentsEach geological disposal deployment project
				shall include an analysis of—
									(A)mechanisms for trapping the carbon dioxide
				to be geologically disposed;
									(B)techniques for monitoring the geologically
				disposed carbon dioxide;
									(C)public response to the geological disposal
				deployment project; and
									(D)the permanency of carbon dioxide storage in
				geological reservoirs.
									(4)Requirements
									(A)In generalNot later than 2 years after the date of
				enactment of this title, the Administrator shall establish—
										(i)appropriate conditions for environmental
				protection with respect to geological disposal deployment projects to protect
				public health and the environment, including—
											(I)site characterization and selection;
											(II)geomechanical, geochemical, and
				hydrogeological simulation;
											(III)risk assessment;
											(IV)mitigation and remediation
				protocols;
											(V)the issuance of permits for test,
				injection, and monitoring wells;
											(VI)specifications for the drilling,
				construction, and maintenance of wells;
											(VII)ownership of subsurface rights and pore
				space;
											(VIII)transportation pipeline
				specifications;
											(IX)the allowed composition of injected
				matter;
											(X)testing, monitoring, measurement, and
				verification for the entire chain of operations, beginning with the point of
				capture of carbon dioxide to a storage site;
											(XI)closure and decommissioning
				procedures;
											(XII)transportation pipeline siting; and
											(XIII)short- and long-term legal responsibility
				and indemnification procedures for storage sites; and
											(ii)requirements relating to applications for
				grants under this subsection.
										(B)RulemakingThe establishment of requirements under
				subparagraph (A) shall not require a rulemaking.
									(C)Minimum requirementsAt a minimum, each application for a grant
				under this subsection shall include—
										(i)a description of the geological disposal
				deployment project proposed in the application;
										(ii)an estimate of the quantity of carbon
				dioxide to be geologically disposed over the life of the geological disposal
				deployment project; and
										(iii)a plan to collect and disseminate data
				relating to each geological disposal deployment project to be funded by the
				grant.
										(5)PartnersAn applicant for a grant under this
				subsection may carry out a geological disposal deployment project under a pilot
				program in partnership with 1 or more public or private entities.
								(6)Selection criteriaIn evaluating applications under this
				subsection, the Administrator shall—
									(A)consider the previous experience of each
				applicant with similar projects; and
									(B)give priority consideration to applications
				for geological disposal deployment projects that—
										(i)offer the greatest geological diversity, as
				compared to other geological disposal deployment projects that received grants
				under this subsection;
										(ii)are located in closest proximity to a
				source of carbon dioxide;
										(iii)make use of the most affordable source of
				carbon dioxide;
										(iv)are expected to geologically dispose
				of—
											(I)the largest quantity of carbon dioxide;
				and
											(II)a minimum quantity of 1,000,000 tons of
				carbon dioxide for each project carried out as part of the demonstration
				project;
											(v)are combined with demonstrations of
				advanced coal electricity generation technologies;
										(vi)demonstrate the greatest commitment on the
				part of the applicant to ensure funding for the proposed demonstration project
				and the greatest likelihood that the demonstration project will be maintained
				or expanded after Federal assistance under this subsection is completed;
				and
										(vii)minimize any adverse environmental effects
				from the project.
										(7)Period of grants
									(A)In generalA geological disposal deployment project
				funded by a grant under this subsection shall begin construction not later than
				3 years after the date on which the grant is provided.
									(B)TermThe Administrator shall not provide grant
				funds to any applicant under this subsection for a period of more than 5
				years.
									(8)Transfer of information and
				knowledgeThe Administrator
				shall establish mechanisms to ensure that the information and knowledge gained
				by participants in the program are published and disseminated, including to
				other applicants that submitted applications for a grant under this
				subsection.
								(9)Schedule
									(A)PublicationNot later than 180 days after the date of
				enactment of this title, the Administrator shall publish in the Federal
				Register, and elsewhere as appropriate, a request for applications to carry out
				geological disposal deployment projects.
									(B)Date for applicationsAn application for a grant under this
				subsection shall be submitted not later than 180 days after the date of
				publication of the request under subparagraph (A).
									(C)SelectionAfter the date by which applications for
				grants are required to be submitted under subparagraph (B), the Administrator,
				in a timely manner, shall select, after peer review and based on the criteria
				under paragraph (6), those geological disposal deployment projects to be
				provided a grant under this subsection.
									(b)Interim standardsNot later than 3 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy, shall, by regulation, establish interim geological carbon dioxide
				disposal standards that address—
								(1)site selection;
								(2)permitting processes;
								(3)monitoring requirements;
								(4)public participation; and
								(5)such other issues as the Administrator and
				the Secretary of Energy determine to be appropriate.
								(c)Final standardsNot later than 6 years after the date of
				enactment of this title, taking into consideration the results of geological
				disposal deployment projects carried out under subsection (a), the
				Administrator, by regulation, shall establish final geological carbon dioxide
				disposal standards.
							(d)ConsiderationsIn developing standards under subsections
				(b) and (c), the Administrator shall consider the experience in the United
				States in regulating—
								(1)underground injection of waste;
								(2)enhanced oil recovery;
								(3)short-term storage of natural gas;
				and
								(4)long-term waste storage.
								(e)Termination of authorityThis section and the authority provided by
				this section shall terminate on December 31, 2030.
							714.Energy efficiency performance
				standard
							(a)DefinitionsIn this section:
								(1)Electricity savings
									(A)In generalThe term electricity savings
				means reductions in end-use electricity consumption relative to consumption by
				the same customer or at the same new or existing facility in a given year, as
				defined in regulations promulgated by the Administrator under subsection
				(e).
									(B)InclusionsThe term electricity savings
				includes savings achieved as a result of—
										(i)installation of energy-saving technologies
				and devices; and
										(ii)the use of combined heat and power systems,
				fuel cells, or any other technology identified by the Administrator that
				recaptures or generates energy solely for onsite customer use.
										(C)ExclusionThe term electricity savings
				does not include savings from measures that would likely be adopted in the
				absence of energy-efficiency programs, as determined by the
				Administrator.
									(2)Retail electricity salesThe term retail electricity
				sales means the total quantity of electric energy sold by a retail
				electricity supplier to retail customers during the most recent calendar year
				for which that information is available.
								(3)Retail electricity supplierThe term retail electricity
				supplier means a distribution or integrated utility, or an independent
				company or entity, that sells electric energy to consumers.
								(b)Energy efficiency performance
				standardEach retail
				electricity supplier shall implement programs and measures to achieve
				improvements in energy efficiency and peak load reduction, as verified by the
				Administrator.
							(c)TargetsFor calendar year 2008 and each calendar
				year thereafter, the Administrator shall ensure that retail electric suppliers
				annually achieve electricity savings and reduce peak power demand and
				electricity use by retail customers by a percentage that is not less than the
				applicable target percentage specified in the following table:
								
									
										
											Calendar
						YearReduction in peak
						demandReduction in
						electricity use
											
										
										
											2008.25
						percent.25 percent
											
											2009.75
						percent.75 percent
											
											20101.75
						percent1.5 percent
											
											20112.75
						percent2.25 percent
											
											20123.75
						percent3.0 percent
											
											20134.75
						percent3.75 percent
											
											20145.75
						percent4.5 percent
											
											20156.75
						percent5.25 percent
											
											20167.75
						percent6.0 percent
											
											20178.75
						percent6.75 percent
											
											20189.75
						percent7.5 percent
											
											201910.75
						percent8.25 percent
											
											2020 and each calendar
						year thereafter11.75 percent9.0 percent
											
										
									
								
							(d)Beginning
				dateFor the purpose of
				meeting the targets established under subsection (c), electricity savings shall
				be calculated based on the sum of—
								(1)electricity savings realized as a result of
				actions taken by the retail electric supplier during the specified calendar
				year; and
								(2)cumulative electricity savings realized as
				a result of electricity savings achieved in all preceding calendar years
				(beginning with calendar year 2006).
								(e)Implementing regulations
								(1)In generalNot later than 1 year after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				implement the targets established under subsection (c).
								(2)RequirementsThe regulations shall establish—
									(A)a national credit system permitting credits
				to be awarded, bought, sold, or traded by and among retail electricity
				suppliers;
									(B)a fee equivalent to not less than 4 cents
				per kilowatt hour for retail energy suppliers that do not meet the targets
				established under subsection (c); and
									(C)standards for monitoring and verification
				of electricity use and demand savings reported by the retail electricity
				suppliers.
									(3)Consideration of transmission and
				distribution efficiencyIn
				developing regulations under this subsection, the Administrator shall consider
				whether electricity savings, in whole or part, achieved by retail electricity
				suppliers by improving the efficiency of electric distribution and use should
				be eligible for credits established under this section.
								(f)Compliance with State lawNothing in this section supersedes or
				otherwise affects any State or local law requiring, or otherwise relating to,
				reductions in total annual electricity consumption or peak power consumption by
				electric consumers to the extent that the State or local law requires more
				stringent reductions than the reductions required under this section.
							(g)Voluntary participationThe Administrator may—
								(1)pursuant to the regulations promulgated
				under subsection (e)(1), issue a credit to any entity that is not a retail
				electric supplier if the entity implements electricity savings; and
								(2)in a case in which an entity described in
				paragraph (1) is a nonprofit or educational organization, provide to the entity
				1 or more grants in lieu of a credit.
								715.Renewable portfolio standard
							(a)Renewable energy
								(1)In generalThe Administrator, in consultation with the
				Secretary of Energy, shall promulgate regulations defining the types and
				sources of renewable energy generation that may be carried out in accordance
				with this section.
								(2)InclusionsIn promulgating regulations under paragraph
				(1), the Administrator shall include of all types of renewable energy (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b))) other than energy generated from—
									(A)municipal solid waste;
									(B)wood contaminated with plastics or metals;
				or
									(C)tires.
									(b)Renewable energy requirementOf the base quantity of electricity sold by
				each retail electric supplier to electric consumers during a calendar year, the
				quantity generated by renewable energy sources shall be not less than the
				following percentages:
								
									
										
											Calendar year:Minimum annual percentage:
											
											2008 through 20095
											
											2010 through 201410
											
											2015 through 201915
											
											2020 and subsequent
						years20
											
										
									
								
							(c)Renewable energy credit
				programNot later than 1 year
				after the date of enactment of this title, the Administrator shall
				establish—
								(1)a program to issue, establish the value of,
				monitor the sale or exchange of, and track renewable energy credits; and
								(2)penalties for any retail electric supplier
				that does not comply with this section.
								(d)Prohibition on double
				countingA renewable energy
				credit issued under subsection (c)—
								(1)may be counted toward meeting the
				requirements of subsection (b) only once; and
								(2)shall vest with the owner of the system or
				facility that generates the renewable energy that is covered by the renewable
				energy credit, unless the owner explicitly transfers the renewable energy
				credit.
								(e)Sale under PURPA contractIf the Administrator, after consultation
				with the Secretary of Energy, determines that a renewable energy generator is
				selling electricity to comply with this section to a retail electric supplier
				under a contract subject to section 210 of the Public Utilities Regulatory
				Policies Act of 1978 (16 U.S.C. 824a–3), the retail electric supplier shall be
				treated as the generator of the electric energy for the purposes of this title
				for the duration of the contract.
							(f)State
				programsNothing in this
				section precludes any State from requiring additional renewable energy
				generation under any State renewable energy program.
							(g)Voluntary participationThe Administrator may issue a renewable
				energy credit pursuant to subsection (c) to any entity that is not subject to
				this section only if the entity applying for the renewable energy credit meets
				the terms and conditions of this section to the same extent as retail electric
				suppliers subject to this section.
							716.Standards to account for biological
				sequestration of carbon
							(a)In generalNot later than 2 years after the date of
				enactment of title, the Secretary of Agriculture, with the concurrence of the
				Administrator, shall establish standards for accrediting certified reductions
				in the emission of carbon dioxide through above-ground and below-ground
				biological sequestration activities.
							(b)RequirementsThe standards shall include—
								(1)a national biological carbon storage
				baseline or inventory; and
								(2)measurement, monitoring, and verification
				guidelines based on—
									(A)measurement of increases in carbon storage
				in excess of the carbon storage that would have occurred in the absence of a
				new management practice designed to achieve biological sequestration of
				carbon;
									(B)comprehensive carbon accounting
				that—
										(i)reflects sustained net increases in carbon
				reservoirs; and
										(ii)takes into account any carbon emissions
				resulting from disturbance of carbon reservoirs in existence as of the date of
				commencement of any new management practice designed to achieve biological
				sequestration of carbon;
										(C)adjustments to account for—
										(i)emissions of carbon that may result at
				other locations as a result of the impact of the new biological sequestration
				management practice on timber supplies; or
										(ii)potential displacement of carbon emissions
				to other land owned by the entity that carries out the new biological
				sequestration management practice; and
										(D)adjustments to reflect the expected carbon
				storage over various time periods, taking into account the likely duration of
				the storage of carbon in a biological reservoir.
									(c)Updating of standardsNot later than 3 years after the date of
				establishment of the standards under subsection (a), and every 3 years
				thereafter, the Secretary of Agriculture shall update the standards to take
				into consideration the most recent scientific information.
							717.Effect of failure to promulgate
				regulationsIf the
				Administrator fails to promulgate regulations to implement and enforce the
				limitations specified in section 705—
							(1)(A)each electric generation facility shall
				achieve, not later than January 1, 2010, an annual quantity of emissions that
				is less than or equal to—
									(i)in the case of nitrogen oxides, 15 percent
				of the annual emissions by a similar electric generation facility that has no
				controls for emissions of nitrogen oxides; and
									(ii)in the case of global warming pollutants,
				75 percent of the annual emissions by a similar electric generation facility
				that has no controls for emissions of global warming pollutants; and
									(B)each electric generation facility that does
				not use natural gas as the primary combustion fuel shall achieve, not later
				than January 1, 2010, an annual quantity of emissions that is less than or
				equal to—
									(i)in the case of sulfur dioxide, 5 percent of
				the annual emissions by a similar electric generation facility that has no
				controls for emissions of sulfur dioxide; and
									(ii)in the case of mercury, 10 percent of the
				annual emissions by a similar electric generation facility that has no controls
				included specifically for the purpose of controlling emissions of mercury;
				and
									(2)the applicable permit under this Act for
				each electric generation facility shall be deemed to incorporate a requirement
				for achievement of the reduced levels of emissions specified in paragraph
				(1).
							718.ProhibitionsIt shall be unlawful—
							(1)for the owner or operator of any electric
				generation facility—
								(A)to operate the electric generation facility
				in noncompliance with the requirements of this title (including any regulations
				implementing this title);
								(B)to fail to submit by the required date any
				emission allowances, or pay any penalty, for which the owner or operator is
				liable under section 706;
								(C)to fail to provide and comply with any plan
				to offset excess emissions required under section 706(f); or
								(D)to emit mercury in excess of the emission
				limitations established under section 709; or
								(2)for any person to hold, use, or transfer
				any emission allowance allocated under this title except in accordance with
				regulations promulgated by the Administrator.
							719.Modernization of electric generation
				facilities
							(a)In generalBeginning on the later of January 1, 2015,
				or the date that is 40 years after the date on which the electric generation
				facility commences operation, each electric generation facility shall be
				subject to emission limitations reflecting the application of best available
				control technology on a new major source of a similar size and type (as
				determined by the Administrator) as determined in accordance with the
				procedures specified in part C of title I.
							(b)Additional requirementsThe requirements of this section shall be
				in addition to the other requirements of this title.
							720.Paramount interest waiver
							(a)In generalIf the President determines that a national
				security emergency exists and, in light of information that was not available
				as of the date of enactment of this title, that it is in the paramount interest
				of the United States to modify any requirement under this title to minimize the
				effects of the emergency, the President, after opportunity for notice and
				public comment, may temporarily adjust, suspend, or waive any regulation
				promulgated pursuant to this title to achieve that minimization.
							(b)ConsultationIn making an emergency determination under
				subsection (a), the President, to the maximum extent practicable, shall consult
				with and take into consideration any advice received from—
								(1)the Academy;
								(2)the Secretary of Energy; or
								(3)the Administrator.
								(c)Judicial reviewAn emergency determination under subsection
				(a) shall be subject to judicial review under section 307.
							721.Relationship to other law
							(a)In generalExcept as expressly provided in this title,
				nothing in this title—
								(1)limits or otherwise affects the application
				of any other provision of this Act; or
								(2)precludes a State from adopting and
				enforcing any requirement for the control of emissions of air pollutants that
				is more stringent than the requirements imposed under this title.
								(b)Regional seasonal emission
				controlsNothing in this
				title affects any regional seasonal emission control for nitrogen oxides
				established by the Administrator or a State under title
				I.
							.
			(b)Conforming amendmentSection 412(a) of the
			 Clean Air Act (42 U.S.C.
			 7651k(a)) is amended in the first sentence by striking
			 opacity and inserting mercury, opacity,.
			3.Savings
			 clauseSection 193 of the
			 Clean Air Act (42 U.S.C. 7515) is
			 amended by striking date of the enactment of the
			 Clean Air Act Amendments of
			 1990 each place it appears and inserting date of enactment of
			 the Clean Power Act of 2007.
		4.Acid precipitation research
			 programSection 103(j) of the
			 Clean Air Act (42 U.S.C.
			 7403(j)) is amended—
			(1)in paragraph (3)—
				(A)in subparagraph (F)(i), by striking
			 effects; and and
			 inserting
					
						effects, including an assessment
			 of—(I)acid-neutralizing capacity; and
						(II)changes in the number of water bodies in
				the sensitive ecosystems referred to in subparagraph (G)(ii) with an
				acid-neutralizing capacity greater than zero;
				and
						;
				and
				(B)by adding at the end the following:
					
						(G)Sensitive ecosystems
							(i)In generalBeginning in 2008, and every 4 years
				thereafter, the report under subparagraph (E) shall include—
								(I)an identification of environmental
				objectives necessary to be achieved (and related indicators to be used in
				measuring achievement of the objectives) to adequately protect and restore
				sensitive ecosystems; and
								(II)an assessment of the status and trends of
				the environmental objectives and indicators identified in preceding reports
				under this paragraph.
								(ii)Sensitive ecosystems to be
				addressedSensitive
				ecosystems to be addressed under clause (i) include—
								(I)the Adirondack Mountains, mid-Appalachian
				Mountains, Rocky Mountains, and southern Blue Ridge Mountains;
								(II)the Great Lakes, Lake Champlain, Long
				Island Sound, and the Chesapeake Bay; and
								(III)other sensitive ecosystems, as determined
				by the Administrator.
								(H)Acid deposition standardsBeginning in 2008, and every 4 years
				thereafter, the report under subparagraph (E) shall include a revision of the
				report under section 404 of
				Public Law
				101–549 (42 U.S.C. 7651 note) that
				includes a reassessment of the health and chemistry of the lakes and streams
				that were subjects of the original report under that
				section.
						;
				and
				(2)by adding at the end the following:
				
					(4)Protection of sensitive ecosystems
						(A)DeterminationNot later than December 31, 2014, the
				Administrator, taking into consideration the findings and recommendations of
				the report revisions under paragraph (3)(H), shall determine whether emission
				reductions under titles IV and VII are sufficient to—
							(i)achieve the necessary reductions identified
				under paragraph (3)(F); and
							(ii)ensure achievement of the environmental
				objectives identified under paragraph (3)(G).
							(B)Regulations
							(i)In generalNot later than 2 years after the
				Administrator makes a determination under subparagraph (A) that emission
				reductions are not sufficient, the Administrator shall promulgate regulations
				to protect the sensitive ecosystems referred to in paragraph (3)(G)(ii).
							(ii)ContentsRegulations under clause (i) shall include
				modifications to—
								(I)provisions relating to nitrogen oxide and
				sulfur dioxide emission reductions;
								(II)provisions relating to allocations of
				nitrogen oxide and sulfur dioxide allowances; and
								(III)such other provisions as the Administrator
				determines to be
				necessary.
								.
			5.Authorization of appropriations for
			 deposition monitoring
			(a)Operational supportIn addition to amounts made available under
			 any other law, there are authorized to be appropriated for each of fiscal years
			 2008 through 2017—
				(1)for operational support of the National
			 Atmospheric Deposition Program National Trends Network—
					(A)$2,000,000 to the United States Geological
			 Survey;
					(B)$600,000 to the Environmental Protection
			 Agency;
					(C)$600,000 to the National Park Service;
			 and
					(D)$400,000 to the Forest Service;
					(2)for operational support of the National
			 Atmospheric Deposition Program Mercury Deposition Network—
					(A)$400,000 to the Environmental Protection
			 Agency;
					(B)$400,000 to the United States Geological
			 Survey;
					(C)$100,000 to the National Oceanic and
			 Atmospheric Administration; and
					(D)$100,000 to the National Park
			 Service;
					(3)for the National Atmospheric Deposition
			 Program Atmospheric Integrated Research Monitoring Network $1,500,000 to the
			 National Oceanic and Atmospheric Administration;
				(4)for the Clean Air Status and Trends Network
			 $5,000,000 to the Environmental Protection Agency; and
				(5)for the Temporally Integrated Monitoring of
			 Ecosystems and Long-Term Monitoring Program $2,500,000 to the Environmental
			 Protection Agency.
				(b)ModernizationIn addition to amounts made available under
			 any other law, there are authorized to be appropriated—
				(1)for equipment and site modernization of the
			 National Atmospheric Deposition Program National Trends Network $6,000,000 to
			 the Environmental Protection Agency;
				(2)for equipment and site modernization and
			 network expansion of the National Atmospheric Deposition Program Mercury
			 Deposition Network $2,000,000 to the Environmental Protection Agency;
				(3)for equipment and site modernization and
			 network expansion of the National Atmospheric Deposition Program Atmospheric
			 Integrated Research Monitoring Network $1,000,000 to the National Oceanic and
			 Atmospheric Administration; and
				(4)for equipment and site modernization and
			 network expansion of the Clean Air Status and Trends Network $4,600,000 to the
			 Environmental Protection Agency.
				(c)Availability of amountsEach of the amounts appropriated under
			 subsection (b) shall remain available until expended.
			6.Technical amendmentsTitle IV of the
			 Clean Air Act (relating to noise
			 pollution) (42
			 U.S.C. 7641 et seq.)—
			(1)is amended by redesignating sections 401
			 through 403 as sections 801 through 803, respectively; and
			(2)is redesignated as title VIII and moved to
			 appear at the end of that Act.
			
